Case 1:99-cv-01911-JSR Document 27 Filed 07/29/20 Page 1 of 1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

FELIX SANCHEZ,

Plaintiff,

99-cv-1911 (JSR)
-against-

ORDER

 

SUPERINTENDANT LEONARD A.
PORTUONDO ET AL.,

Defendants.

 

 

 

JED S. RAKOFF, U.S.D.J.

The representation of the defendant in the above-captioned
matter is assigned to C.J.A. Attorney on duty July 29, 2020,
Bobbi C. Sternheim, for the purpose of making an appropriate
motion based on the defendants’ letter docketed at ECF No. 24,
and pursuant to the recent decision of the Court of Appeals in

this matter, see ECF No. 26.

 

SO ORDERED ss
Dated: New York, NY SIAL
Ld ¥ fr
July 29, 2020 JED S. RAKOFF, U.S.D.Jd.
